     Case 3:20-cv-00233-RCJ-WGC Document 4 Filed 06/04/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4     BRANDON McGASKEY,                                   Case No. 3:20-cv-00233-RCJ-WGC
5                                            Plaintiff,                    ORDER
6            v.
7     STATE OF NEVADA, et al.,
8                                       Defendants.
9
10          On April 15, 2020, this Court issued an order directing Plaintiff Brandon McGaskey

11   to file his own amended complaint and his own fully complete application to proceed in

12   forma pauperis or pay the full filing fee of $400 within thirty (30) days from the date of that

13   order. (ECF No. 1 at 14). The thirty-day period has now expired, and Plaintiff Brandon

14   McGaskey has not filed an amended complaint, an application to proceed in forma

15   pauperis, paid the full $400 filing fee, or otherwise responded to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

23   1992) (affirming dismissal for failure to comply with an order requiring amendment of

24   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

25   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

26   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

27   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

28   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
     Case 3:20-cv-00233-RCJ-WGC Document 4 Filed 06/04/20 Page 2 of 3



1    local rules).
2           In determining whether to dismiss an action for lack of prosecution, failure to obey
3    a court order, or failure to comply with local rules, the court must consider several factors:
4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
7    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9           Here, the Court finds that the first two factors, the public’s interest in expeditiously
10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
15   disposition of cases on their merits—is greatly outweighed by the factors in favor of
16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17   the court’s order will result in dismissal satisfies the “consideration of alternatives”
18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19   F.2d at 1424.
20          The Court’s order requiring Plaintiff Brandon McGaskey to file his own amended
21   complaint within thirty (30) days expressly stated: “If any of these plaintiffs fails to file a
22   signed amended complaint within 30 days of this order, that plaintiff’s case will be
23   dismissed without prejudice to that plaintiff later filing a new action with a new complaint.”
24   (ECF No. 1 at 14).    Further, the Court’s order requiring Plaintiff Brandon McGaskey to
25   file his own application to proceed in forma pauperis or pay the full filing fee within thirty
26   (30) days expressly stated: “If any of these plaintiffs fails to either pay the complete filing
27   fee or file a complete application to proceed in forma pauperis, including the required
28   financial attachments, within 30 days of the date of this order, the action by that plaintiff



                                                  -2-
     Case 3:20-cv-00233-RCJ-WGC Document 4 Filed 06/04/20 Page 3 of 3



1    will be dismissed without prejudice to that plaintiff later filing an action in a new case with
2    a new complaint and either paying the filing fee or filing a complete application to proceed
3    in forma pauperis with the required financial documents.” (Id. at 14). Thus, Plaintiff
4    Brandon McGaskey had adequate warning that dismissal would result from his
5    noncompliance with the Court’s order to file an amended complaint and an application to
6    proceed in forma pauperis or pay the full filing fee within thirty (30) days.
7           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
8    based on Plaintiff Brandon McGaskey’s failure to file an amended complaint and an
9    application to proceed in forma pauperis or pay the full filing fee in compliance with this
10   Court’s order dated April 15, 2020.
11          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
12   accordingly.
13                 June 4, 2020.
            DATED: _______________
14
15                                                      UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
